Citation Nr: 1810174	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1963 to August 1963, as well as additional service in the Oklahoma National Guard from January 1963 to December 1964 and July 1967 to July 1968, with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a March 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2016, the Board remanded the issues of entitlement to service connection for a dental disability and to a TDIU for further development.  In a June 2017 rating decision, service connection for the claimed dental disabilities was granted; accordingly, that issue is no longer before the Board.  The development requested for the TDIU claim has been completed, but the Board finds that further development is required as discussed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  He worked for a city cemetery from 1995 until January 2012 performing equipment and lawn maintenance.  He states that he had to retire as he could no longer perform the work due to his service-connected disabilities.  He has not worked since then.  On his VA Form 21-8940, he indicated that he had training as an auto mechanic from 1968 to 1970, and that the most he ever earned was in 1982 as a diesel mechanic/electrical; and that he had attained one year of high school education.

The VA Form 21-4192 submitted by the Veteran's former employer in August 2017 indicates that his last date of employment was in February 2012, that he did not lose any time in year preceding his last date of employment due to disability, that he worked 40 hours per week, and that no concessions were made due to disability.  The employer also stated that he had regular retirement (not due to disability). 

He was afforded a VA general medical examination in May 2013.  The examiner assessed each of his service-connected disabilities and rendered an opinion as to the resulting occupational limitation of each disability.  Specifically, the examiner stated that the right wrist disability limits lifting and repetitive wrist activity jobs, the right ankle disability severely restricts jobs requiring walking, climbing, and standing, such as his occupation of working as cemetery maintenance worker, his bilateral patella disabilities limit walking, squatting, and climbing jobs, and his scars have no occupational effect.   In conclusion, the VA examiner stated that while the Veteran was significantly restricted from physical employment, he could be able to perform desk work. 

In a July 2014 Independent Medical Examination report submitted by the Veteran, Dr. E. noted that the service-connected right ankle disability caused instability of that ankle, difficulty standing, and required the use of a cane.  The doctor also noted that he had not worked in 2012 when he could not get on a tractor due to his disabilities.  Further, the doctor stated that the bilateral knee, elbow, and right hand disabilities also contributed to his inability to perform gainful activities.        

For the period relevant to this appeal, service connection is in effect for residuals of a right ankle fracture, evaluated as 30 percent disabling; temporomandibular joint disorder, evaluated as 20 percent disabling; residuals of right wrist fracture, evaluated as 10 percent disabling; healed fracture of the left patella, evaluated as 10 percent disabling; healed fracture of the right patella, evaluated as 10 percent disabling prior to November 1, 2014, and as noncompensably disabling thereafter, and scars and loss of teeth, both evaluated as noncompensably disabling.  

The combined rating is 60 percent with the addition of the bilateral factor, and since his service-connected disabilities involve the lower extremities, they are considered as one disability for TDIU purposes.  However, even considering all of the orthopedic disabilities as one disability, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are still not met because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Based on the above, the Board finds that there is some evidence suggesting that the Veteran's service-connected disabilities may render him unable to secure and follow substantially gainful employment.  Thus, the issue of entitlement to a TDIU is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b).

2.  When the development requested has been completed, the issue of entitlement to a TDIU should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




